DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 15 February 2022, the 112(b) rejections are overcome by amendments, new claim 18 is added that the examiner verifies is supported by the filed written description of the instant invention, and claims 1-6 and 12-18 remain pending in the application.
New in this Office Action are 103 rejections necessitated by amendments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 10-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koutari et al (CN 109417139 A, or US 2020/0313129 A1 as English equivalent) in view of Lennox (US 2011/0117408 A1). Hereinafter referred to as Koutari and Lennox, respectively.
Regarding claim 1, Koutari discloses a battery apparatus for supplying electrical drive power to an electrically driven work appliance (“battery block… suitably used as a power source which provides power to a driving motor of electric vehicles” [0066]), wherein the battery apparatus comprises:
at least one battery cell (“plurality of cylindrical batteries 1” [0047]), wherein a battery cell of the at least one battery cell has a terminal with a safety valve (“exhaust valve 16” [0052]), wherein the safety valve is embodied with a moving part of a surface of the terminal (“exhaust valve separated from bottom plate 12 can pass, as shown by a chain line in FIG 3. In order that exhaust valve 16 can smoothly pass through through hole 32” [0063]), with movement from a closed position (“circular ring-shaped thin-walled line 17 is disposed concentrically to circular bottom plate 12, and thereby circular exhaust valve 16 is formed” [0054] where Figs. 3 and 5 show the closed configuration of exhaust valve 16 when initially formed) for outward movement into an open position; and
at least one cell contacting device (“lead plate 3A” [0062]), wherein a cell contacting device of the at least one cell contacting device has electrical contact with the terminal in the closed position of the moving part (“lead plate 3B is connected to bottom surface electrode 15B by ultrasonic-welding” [0058] while “battery can 10 [is] made of metal” [0051] where battery can 10 includes the top and bottom surface electrode 15A and 15B as shown in Fig. 3, establishing an electrical connection between lead plate 3B and bottom surface electrode 15B) and allows the movement of the moving part (via “through hole 32 has a shape through which exhaust valve 16 separated from bottom plate 12 can pass” [0063]).
Koutari does not disclose that the cell contacting device has electrical contact with the terminal by way of at least two integral connections, and wherein the at least two integral connections are disposed around the moving part.
However, Lennox discloses a battery apparatus (100 Fig. 1, “battery” [0017]) that supplies electrical drive power to an electrically driven work appliance (“portable electrical and electronic equipment including communications devices, personal entertainment devices, medical equipment, power tools, and hybrid and electric vehicles” [0005]) that comprises at least one battery cell (“number of cells” [0018]) with a terminal (“first end face 114” or “second end face 316” that is “a positive or negative electrical terminal of the cell 110” [0019]), and at least one cell contacting device that is in electrical contact with the terminal (“positive bus bar 120” [0021] or “negative bus bar 140” [0024]). Lennox teaches the electrical contact with the terminal is by way of at least two integral connections (“connected to each cell 110-1, 110-2, 110-3, 110-4 by six spot welds 125” [0022]), and that the number of spot welds at each battery cell is selected to achieve a desired electrical resistance value ([0022] and a uniform distribution of charging and discharging current between the battery cells when the series resistance of the battery apparatus can be uniformly maintained, enhancing the battery apparatus’ capacity and reliability ([0027]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a total of at least two integral connections to establish the electrical contact of the cell contacting device in the battery apparatus of Koutari in view of Lennox, in order to achieve a uniform distribution of charging and discharging current between the battery cells when the battery apparatus’ series resistance can be uniformly maintained, which enhances the battery apparatus’ capacity and reliability. The examiner also recognizes that this modification to the invention of Koutari achieves the at least two integral connections being disposed around the moving part as the cell contacting device of Koutari is arch shaped (see Koutari [0064]) and surrounds the moving part of each battery cell (see Koutari Fig. 4), and the integral connections taught in Lennox is disposed in at least less than half of the diameter of each battery cell diameter (see Lennox Fig. 1) which does not render the cell contacting device to be inoperable as a disclosed resilient arm (see Koutari [0064]) as only one area of the cell contacting device is secured to the terminal of each battery cell.
Regarding claim 3, modified Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the cell contacting device and the terminal are secured against movement relative to one another in the closed position of the moving part by the at least two integral connection (via “connecting portion 33 [that] is coupled to bottom surface electrode 15B” Koutari [0064]).
Regarding claim 4, modified Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the cell contacting device has the at least two integral connections with the terminal in a non-moving part of the surface of the terminal, which differs from the moving part (Koutari Fig. 3 where connecting portion 33 does not contact exhaust valve 16 to form electric connection).
Regarding claim 5, modified Koutari discloses all of the limitations for the battery apparatus as set forth in claim 4 above, and wherein
the cell contacting device is disposed outside of a movement space of the moving part (Koutari Fig. 5 where lead 3B including resilient arm 31 and connecting portion 33 are disposed in a manner that is not in the way of the opening of exhaust valve 16 as shown in Fig. 3).
Regarding claim 6, modified Koutari discloses all of the limitations for the battery apparatus as set forth in claim 5 above, and wherein
the cell contacting device has a valve cutout for the moving part (Koutari “Ring-shaped thin-walled line 17” [0054]).
Regarding claim 10, modified Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the at least two integral connections are welded connections (Koutari “lead plate 3B is connected to bottom surface electrode 15B by ultrasonic-welding” [0058]).
Regarding claim 11, modified Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the terminal has a predetermined breaking point between the moving part and a non-moving part of the surface of the terminal, which differs from the moving part (Koutari “Ring-shaped thin-walled line 17 which breaks at a threshold pressure is provided in bottom plate 12, and the inside of thin-walled line 17 forms one piece of exhaust valve 16” [0054]).
Regarding claim 12, modified Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the terminal is a negative terminal (Koutari “bottom surface electrode 15B disposed at bottom plate 12 of outer can 11 as a negative electrode” [0051]).
Regarding claim 13, modified Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and wherein
the battery cell is an elongate round cell (Koutari “Cylindrical battery 1” [0050]), wherein the terminal is disposed on an end side of the round cell (Koutari “bottom surface electrode 15B disposed at bottom plate 12 of outer can 11” [0051]) and wherein the moving part is embodied for movement along a longitudinal axis of the round cell (Koutari Fig. 3 shows the movement path of exhaust valve 16 when in the open position).
Regarding claim 15, modified Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, and further comprising:
at least one further battery cell (any other one of the “cylindrical batteries 1” Koutari [0057]), and
wherein the battery cell and a further battery cell of the at least one further battery cell are electrically interconnected by the cell contacting device (“other lead plate 3B is connected to bottom surface electrode 15B which is disposed at bottom plate 12 of cylindrical battery 1, and cylindrical batteries 1 are connected in parallel” Koutari [0057]).
Regarding claim 16, modified Koutari discloses a work system (Koutari “driving motor” [0066]), wherein the work system comprises:
a battery apparatus according to Claim 1 (as set forth above); and
an electrically driven work appliance (Koutari “electric vehicles, for example, such as, hybrid cars, or electric cars, or a power source of stationary electric power storage facilities” [0066]),
wherein the battery apparatus and the work appliance are embodied for electrical connection to one another for purposes of supplying electrical drive power to the work appliance from the battery apparatus (Koutari “used as a power source which provides power to a driving motor” [0066]). 
Regarding claim 18, modified Koutari discloses all the limitations of claim 1 as set forth above, and wherein
three, four, or at least five integral connections (“six spot welds 125” [0022] of Lennox) are disposed in a ring-shaped manner around the moving part (similar to the rejection for claim 1 above, the examiner recognizes that the modification to the invention of Koutari achieves the at least two integral connections being disposed around, or in a ring-shaped manner around, the moving part as the cell contacting device of Koutari is arch shaped (see Koutari [0064]) and surrounds the moving part of each battery cell (see Koutari Fig. 4), and the integral connections taught in Lennox is disposed in at least less than half of the diameter of each battery cell diameter (see Lennox Fig. 1) which does not render the cell contacting device to be inoperable as a disclosed resilient arm (see Koutari [0064]) as only one area of the cell contacting device is secured to the terminal of each battery cell).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koutari (CN 109417139 A, or US 2020/0313129 A1 as English equivalent) in view of Lennox (US 2011/0117408 A1) as set forth in claims 1 and 16 above, and further in view of Tiede et al (DE 102017211006 A1). Hereinafter referred to as Tiede.
Regarding claims 2 and 17, modified Koutari discloses all the limitations for the battery apparatus and the work system as set forth in claims 1 and 16 above, but does not disclose wherein the battery cell is embodied for a maximum energy content of no less than 9 Wh and/or no more than 360 Wh, and wherein the electrically driven work appliance is a saw, a pole-mounted pruner, a brush cutter, a hedge trimmer, a hedge cutter, a blower, a leaf blower, a lopper, an angle grinder, a sweeping appliance, a sweeping roller, a sweeping brush, a lawnmower, a scarifier or a grass trimmer.
However, Tiede discloses a battery apparatus for supplying electrical drive power to an electrically driven work appliance (“charging station… energy supply for battery-powered hand-held power tools” [0002] or “charging device” [0017]) that comprises at least one battery cell (“cylindrical battery cells” [0021]), and discloses a work system (“mechanical interface 124” [0021]) that comprises the battery apparatus and an electrically driven work appliance (“a consumer, for example, a power hand tool” [0021]) wherein the battery apparatus and the work appliance are embodied for electrical connection to one another for purposes of supplying electrical drive power to the work appliance from the battery apparatus (via “electrical interface 128” [0021]). Tiede teaches wherein the battery cell is embodied for a maximum energy content of no less than 9 Wh and/or no more than 360 Wh (“an energy content of the 18 V battery packs 120 of 108 Wh each” [0026] where “18 V battery pack 120 is shown with a battery pack housing 122 in which ten cylindrical battery cells are arranged” [0021], and therefore each battery cell has an energy content of 10.8 Wh), and wherein the electrically driven work appliance is a saw, a pole-mounted pruner, a brush cutter, a hedge trimmer, a hedge cutter, a blower, a leaf blower, a lopper, an angle grinder, a sweeping appliance, a sweeping roller, a sweeping brush, a lawnmower, a scarifier or a grass trimmer (“battery pack preferably has a battery pack housing that can be detached via a mechanical interface with a consumer, in particular a gardening tool such as a lawnmower or hedge trimmer, a hand-held power tool such as an angle grinder” [0003]). Tiede teaches that battery cells with an energy content within 9 Wh and 360 Wh is sufficient to supply energy during operation of hand-held tools ([0021]), and that the at least one battery cells are commonly used to construct battery packs of various voltages such as 18 V battery packs that are capable of being detached from electrically driven work appliances such as lawnmowers, hedge trimmers, and angle grinders via a mechanical interface ([0003]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery apparatus and the work system of modified Koutari in view of Tiede wherein the battery apparatus comprises a battery cell that is embodied for a maximum energy content of no less than 9 Wh and/or no more than 360 Wh, and wherein the work system comprises of an electrically driven work appliance that is a saw, a pole-mounted pruner, a brush cutter, a hedge trimmer, a hedge cutter, a blower, a leaf blower, a lopper, an angle grinder, a sweeping appliance, a sweeping roller, a sweeping brush, a lawnmower, a scarifier or a grass trimmer, in order to achieve a battery apparatus that supplies energy during operation of hand-held tools, and a work system that capable of being detached from the electrically driven work appliance via a mechanical interface.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koutari (CN 109417139 A, or US 2020/0313129 A1 as the English equivalent) in view of Lennox (US 2011/0117408 A1) as applied to claim 1 above, and further in view of Okuda et al (US 2017/0047566 A1). Hereinafter referred to as Okuda.
Regarding claim 14, modified Koutari discloses all of the limitations for the battery apparatus as set forth in claim 1 above, but does not disclose wherein the terminal is disposed on a side of the battery cell, and the battery cell has a further terminal with a further safety valve on an opposite side.
However, Okuda discloses a battery apparatus for supplying electrical drive power to an electrically driven work appliance (“electricity storage device” [0015]) that comprises at least one battery cell wherein a battery cell has a terminal with a safety valve (“bottom surface portion 30 b of the case body 30 … serves as a negative electrode terminal” [0026] that is provided with a “gas discharging sections 32” [0032] as shown in Fig. 3), and at least one cell contacting device (“connecting members 12” [0018]) wherein a cell contacting device has electric contact with the terminal (“connecting members 12 are welded to the bottom surface portions 30 b” [0020]). Okuda teaches wherein the terminal is disposed on a side of the battery cell (“bottom surface portions 30 b” [0026]), and the battery cell has a further terminal (“cap 27 of the sealing body 22 … serves as a positive electrode terminal” [0026]) with a further safety valve (“lower valve disc 24” [0027]) on an opposite side (Fig. 3 where lower valve disc 24 of sealing body 22 is located on the top surface portion of the battery cell). Okuda further teaches that when the internal pressure of the battery cell reaches a predetermined pressure, gas discharging sections are formed on the side that the terminal is disposed on such that the gas discharging sections are separated from each other, and that when the internal pressure of the battery cell increases further, the gas is discharged not only through the valve of the further terminal, but also through the gas discharging sections of the terminal ([0032]), and that this structure for the battery cell enables smooth gas discharge from the battery cell.
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery apparatus of modified Koutari in view of Okuda wherein the terminal is disposed on a side of the battery cell, and the battery cell has a further terminal with a further safety valve on an opposite side, in order to achieve a means for the battery apparatus to perform smooth gas discharge at various internal pressures of the battery cells.

Response to Arguments
Applicant’s arguments filed 16 May 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that one of ordinary skill in the art would not modify Koutari using more than its disclosed single connection.
However, as stated in the rejection for claim 1 above, Lennox provides motivation to modify Koutari by using more than one connection, which is to achieve a desired electrical resistance value ([0022]), and a uniform distribution of charging and discharging current between the battery cells that also enhances the battery apparatus’ capacity and reliability ([0027]).

Applicant appears to argue that Koutari uses a single connection point so as to not damage the thin-walled line used to allow for the rupturing of the bottom plate, using [0060] as reference, and that an attempt to add more connection points would destroy the function and purpose of the resilient arms.
However, the examiner respectfully disagrees because [0060] of Koutari is interpreted to provide reasoning for using the ultrasonic welding method to form the connection point. To paraphrase [0060], ultrasonic welding requires low output power, which minimizes the potential damage inflicted on the thin-walled line. Additionally, Koutari discloses that the function and purpose of thin-walled line 17 is to open exhaust valve 16 by breaking apart from bottom plate 12 at a threshold pressure ([0054]). Therefore, more connection points would not disrupt the function of thin-walled line 17, but only vary the electrical resistance value and battery apparatus’ capacity as taught in Lennox [0022] and [0027] in which a person of ordinary skill in the art would correspond to a higher threshold pressure of each battery cell.


Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721